DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9, 11, and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2012/0219797 A1.
	Paragraph no. 8 in this US 2012/0219797 A1 describes the provision of a semiconductor powder having the chemical formula Cu-M-Sn-S (such as the Applicants’ claimed CZTS).  Figures 4 and 5 w/in this US 2012/0219797 A1 seem to report that this powder may be of a particle size in the range of 0.1 to 100 micrometers (i. e. from 100 to 100,000 nm).  The limitations set forth in the Applicants’ dependent claims 2 and 3 (which describe the intended utility of the composition) are noted, but are not seen to further limit the claimed composition, per se.  
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
The person “having ordinary skill in the art” has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in this application reasonably reflect this level of skill.
Claims 1-7, 9, 11, 13 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0219797 A1.
Claims 1-7, 9, 11 and 13 are submitted to be obvious from the teachings provided in this US 2012/0219797 A1 for the reasons provided in the previous rejection: please note that anticipation is generally considered to be the epitome of obviousness.
The difference between the Applicants’ claims and this US 2012/0219797 A1 is that the Applicants’ dependent claims 17-20 also describe certain chemical and/or physical characteristics of the CZTS material that do not appear to be explicitly recited in this US 2012/0219797 A1 (such as the surface areas and also the densities of the composition), however it is submitted that these differences would have been obvious to one of ordinary skill in the art at the time the Applicants’ invention was filed because it is reasonably expected that what appears to be the same CZTS composition would inevitably exhibit at least an obvious variation of the same claimed chemical and/or physical characteristics of what appears to be the same composition (to include the surface areas and densities reported in the Applicants’ dependent claims 17-20) and such “reasonable expectations” are evidence of prima facie obviousness.



Allowable Subject Matter
The Applicants’ dependent claims 8, 10, 12 and 14-16 have not been rejected over the teachings provided in this US 2012/0219797 A1 reference (or any of the other references of record) under either 102 or 103 because the limitations set forth in the Applicants’ dependent claims 8, 10, 12 and 14-16 are not taught or suggested in this US 2012/0219797 A1 reference (or any of the other references of record).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,994,257 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of this 17-224,249 and this U. S. Pat. 10,994,257 B1 describe obvious variations of the same invention.
The difference between the claims of this 17-224,249 and this U. S. Pat. 10,994,257 B1 is that the independent claim 1 in this U. S. Pat. 10,994,257 B1 also sets forth that the average particle size of the composition ranges from 0.5 nm to 75 mm (and such a description of this average particle size is missing in the independent claim 1 set forth in this 17-224,249).
The dependent claim 5 in 17-224,249 also sets forth that the average particle size of the composition may be in the range of 0.5 nm to 75 mm.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the Applicants’ invention was filed to have also set forth that the composition has an average particle size in the range of 0.5 nm to 75 mm into the independent claim 1 described in this 17-224,249, in the manner set forth in the independent claim 1 in this U. S. Pat. 10,994,257 B1, because the dependent claim 5 in 17-224,249 expressly teaches this limitation.

References Made of Record
The following additional references from the search of the U. S. examiner are also made of record:
US 2015/0194548 A1; US 2014/0264192 A1 and also US 2012/0288987 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy C Vanoy whose telephone number is (571)272-8158. The examiner can normally be reached 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





tcv
/TIMOTHY C VANOY/               Primary Examiner, Art Unit 1736